Action against defendant shipowner to recover damages on the ground that it furnished a defective appliance, the use of which resulted in the death of plaintiff’s intestate, a stevedore. Defendant shipowner sought judgment over as against the employer of plaintiff’s intestate on the ground that the negligence of the impleaded defendant in the course of the stevedoring operations had caused the happening of the accident. Judgment for plaintiff against defendant shipowner, and for the impleaded defendant, dismissing the cross complaint as against it, unanimously affirmed, with costs. No opinion. Present — Carswell, Acting P. J., Johnston, Adel, Sneed and Wenzel, JJ. [See post, p. 1017.]